     Case 2:20-cv-03242-AB-PVC Document 29 Filed 11/25/20 Page 1 of 2 Page ID #:210



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Silas Braxton,                               Case No.: 2:20-cv-03242-AB-PVC
13                 Plaintiff,                      Hon. Andrp Birotte, Jr.
14        v.
15                                                 ORDER FOR DISMISSAL WITH
      Eao Hay Tang, an Individual; Chak Por Tea,   PREJUDICE
      an Individual; and Does 1-10,
16
                   Defendants.                     Action Filed: April 7, 2020
17
                                                   Trial Date:   Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                                  1
                                ORDER FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-03242-AB-PVC Document 29 Filed 11/25/20 Page 2 of 2 Page ID #:211
